United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10040
                         Summary Calendar



                          MICHAYL MELLEN,

                                              Plaintiff-Appellant,

                              versus

 THE CONGRESS OF THE UNITED STATES OF AMERICA; THE UNITED STATES
 OF AMERICA; GEORGE W. BUSH, PRESIDENT OF THE UNITED STATES; THE
   STATE OF TEXAS; ABILENE INDEPENDENT SCHOOL DISTRICT; MICHAEL
 MOEHLER, Superintendent of Abilene Independent School District;
    DAVID POLNICK, Superintendent of Abilene Independent School
       District; THE SENATE OF THE UNITED STATES OF AMERICA,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-183
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michayl Mellon filed the instant suit to seek redress for

various acts that allegedly violated the constitutional rights of

both himself and his two minor children.       The district court

dismissed Mellen’s complaint on the bases that it was frivolous and

failed to state a claim upon which relief could be granted.     Mellen

appeals that decision.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Mellen requests that we accept his brief, which does not

comply with this court’s page limitations, in its present form.

The motion is GRANTED.   We note, however, that the brief is grossly

excessive in length. Mellen is WARNED that future attempts to file

egregiously excessive pleadings in this court could result in

sanctions.

     Mellen argues that the district court erred in rejecting his

claims   related   to   the   constitutionality   of   the   Pledge   of

Allegiance, the use of certain symbols, and school holidays and

celebrations.   Mellen has not shown that the district court erred

in dismissing his complaint.       A reasonable observer would not

conclude that the disputed phrases, symbols, and actions evince

Governmental approval of religion. See Lemon v. Kurtzman, 403 U.S.

602, 612-13 (1971).      Because Mellen has shown no error in the

judgment of the district court, that judgment is AFFIRMED.

     MOTION GRANTED; SANCTIONS WARNING ISSUED; JUDGMENT OF DISTRICT

COURT AFFIRMED.




                                   2